*329On Rehearing.
By the WHOLE COURT.
O’NIELL, J.
The tax collector has appealed from a judgment rejecting his demand in a summary proceeding by rule to collect the state and parish taxes for the year 1915, which were assessed against the shares of stock of a defunct bank, the Red River Valley Bank & Trust Company. The bank went out of business in June, 1916, being succeeded by the City Trust & Savings Company and the 'City National Bank, as purchasers of the assets of the old bank, before the taxes for 1916 were due or collectible. The suit was brought against the three banks in solido. There was no defense made by or on behalf of the defunct bank, nor attempt to take judgment against it. The defense made by the two new banks and sustained by the judgment appealed from was that the tax collector had no cause or( right of action, because the assessment was null, having been made pursuant to the provisions of section 27 of Act 170 of 1898, p. S62, which section was superseded by Act 169 of 1916, p. 397, declaring that all laws or parts of laws in conflict therewith were thereby repealed, and that the assessments for that year should be made in conformity with the provisions of the latter statute.
[4] Section 27 of Act 170 of 1898 forbade an assessment of the capital stock of any bank or banking company, firm, or association in the name of the bank or banking company, firm, or association, and required that the shares of stock should be assessed at their book value to the shareholders whose names appeared as such on the books of the bank. Act 169 of 1916, on the contrary, made it the duty of the tax assessors —and in terms made it their duty in making assessments for that year — to assess to each bank, banking corporation, association, or firm, the capital, surplus, and undivided profits thereof, as shown by a sworn statement to be furnished by the officers of the bank, deducting the value of the bank’s real estate, which should be assessed separately. The statute of 1916 was an amendment and reenactment of section 27 of the statute of 1898; and in the concluding paragraph of the new statute all assessments that were already made for that year, pursuant to the provisions of section 27 of the statute of 1898, were annulled by the repeal of the law, and by the declaration that the assessments for that year should be made in accord with the provisions of the statute of that year.
[5] We were mistaken in saying, in our original opinion in this case, that the assessment on which this suit was forinded was an assessment of the capital, surplus, and undivided profits of the Red River Valley Bank & Trust Company to or in the name of the corporation itself. We were mistaken also in assuming that the assessment might have been made with reference to the statute of 1916. The assessment was made before that statute was enacted; and it purported to be, and in fact was, not an assessment of the capital, surplus, and undivided profits assessed to or in the name of the bank, but an assessment of the shares of stock to and in the names of the shareholders, as was required by the statute of 1S98, and as forbidden by the statute of 1916. It was alleged in plaintiff’s petition, and admitted in defendants’ answer, that the assessment was made before June, 1916. It was further alleged and admitted:
‘‘And, in accordance with, and acting by virtue of, the revenue laws of this state, the assessor of said parish, S. Q. Hollingsworth, listed and assessed'to the said bank and its stockholders, at the book value thereof, as provided by law, all of the certificates of the capital stock of said bank then outstanding, as furnished by the officers thereof, said assessment, as shown by the tax rolls for the year 1916, filed in the office of the recorder of mortgages and in the sheriff’s office of said parish on September 21, 1916, being as follows, to wit: ‘Shares of Red River Bank & Trust Company, *331as follows: G. A. Adams, 50 shares; R. A. Allison, 75; E. R. Allston, 10,’” etc. (The list contains 121 names, with the number of shares listed and assessed to each shareholder.)
At the end of the list, and in the same paragraph, is the statement showing the value of the shares of stock, viz:
“Capital stock, $150,000; surplus, $50,000; undivided profits, $8,400; total $208,400, less 65% — total, $135,460.”
It is true in the assessment list itself, under the caption “Name and Address of Taxpayer,” appears the name “Red River Bank & Trust Company.” But under the caption “Description of Property,” appears “Shares of Red River Bank & Trust Company as follows,” and then follows the stock list, containing 121 names of shareholders, with the number of shares assessed to each shareholder. The naming of the corporation the shares of whose capital stock were assessed does not indicate that the assessor intended to assess the shares of stock to the corporation, in violation of the statute then in force. The obvious reason for giving the name of the corporation the shares of whose stock were assessed was that the statute of 1898 made it the duty of the officers of the bank to pay the taxes assessed to each shareholder and charge the amount to him. And the obvious reason for stating the financial condition of the bank at the end of the list of shareholders whose shares were assessed was to fix the value at which the shares belonging to each shareholder were assessed.
The statute of 1916 was not enacted or approved until the 6th of July, 1916. The allegation in plaintiff's petition that the assessment was made a'month before that date precludes the idea that the assessor then intended that the assessment should conform with the requirements of the statute of 1916. That statute was not mentioned or referred to at all in plaintiff’s original petition, in the fourteenth paragraph of which it was virtually admitted again that the assessment was made pursuant to the provisions of the statute of 1898, viz:
“Shows that, although the said Act 170 of 1898 provides for the listing of the certificates of stock in the name of the stockholders, the bank is made the principal tax debtor and primarily owes the amount of all taxes assessed against the bank and its stockholders. That the law makes it the duty of said bank to pay said taxes, charging the amount thereof, pro rata, to its several stockholders.”
Plaintiff filed a supplemental petition proposing to amend the allegations of the third and fourteenth paragraphs of his original petition. The amendment was allowed as to the third paragraph (which is not pertinent to the question before us), but was not allowed as to ‘ the fourteenth paragraph. The proposed amendment did not purport to be an averment that the assessment had been made pursuant to, or in accord with, the statute of 1916, but was merely an interpretation of the statute, viz:
“Shows that, both under section 23 of Act 170 of 1898, prior to its amendment and the amendment thereto, of 1916, being Act 169 of the General Assembly of that year, the bank is made the tax debtor and owes all taxes assessed either against it or its stockholders, it being the duty of said bank, under said law, to pay said taxes, charging the amount thereof to its several stockholders.”
The offering of the assessment rolls in evidence merely confirmed plaintiff’s allegation that the assessment had been made pursuant to and in conformity with the statute of 1898.
[6, 7] The list of obligations and liabilities assumed by the purchasing banks did not refer to the taxes in contest. There is therefore no conventional obligation on the part of these banks to pay the taxes in contest. There is no legal obligation, particularly in a summary proceeding under an assessment that has been annulled by statute. Assuming that section 49 of Act 170 of 1898 has *333reference to liquidators appointed in an extrajudicial proceeding — which is not at all certain — it is not applicable to this case, because the taxes assessed to the shareholders of the Red River Bank & Trust Company were not due when the bank was in liquidation, and the subsequent annulment of the assessment by the statute of 1916 prevented their ever becoming due under that assessment.
The judgment appealed from is affirmed.
DAWKINS, J., dissents.
LAND, J., recused.